 1

 2

 3
                                                          JS-6
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
                                              )
12                                            ) Case No.: SACV 19-01153-CJC(ADSx)
                                              )
13
     LINDA HALL, individually and on          )
                                              )
14   behalf of all others similarly situated, )
                                              )
15                                            )
                  Plaintiff,                  ) JUDGMENT
16                                            )
           v.                                 )
17                                            )
                                              )
18   TIME, INC., MEREDITH CORP., and )
     DOES 1–100,                              )
19                                            )
                                              )
20                Defendants.                 )
                                              )
21                                            )
                                              )
22

23

24

25

26

27

28


                                           -1-
 1         Plaintiff Linda Hall brings this putative class action against Defendants Time, Inc.,
 2   Meredith Corp., and unnamed Does. Defendants’ motion to dismiss the First Amended
 3   Complaint for failure to state a claim came for consideration before this Court. The
 4   Court hereby ORDERS that:
 5

 6         1.    Defendants’ motion to dismiss is GRANTED.
 7

 8         2.    Plaintiff’s First Amended Complaint is DISMISSED WITH PREJUDICE,
 9               pursuant to Federal Rule of Civil Procedure 12(b)(6).
10

11

12         DATED:       March 13, 2020
13                                                __________________________________
14                                                       CORMAC J. CARNEY
15                                                UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
